DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/15/202 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claims 8-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

5.	Claims 8-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 8 and 18, the originally filed specification does not include “a surface of the narrow portion facing the case is closer to a surface of the side core facing the secondary coil than a surface of the wide portion facing the case” as amended.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 8-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8 and 28, it’s not clear what’s intended by “a surface of the narrow portion facing the case is closer to a surface of the side core facing the secondary coil than a surface of the wide portion facing the case” as amended. For examination purpose, the claim in question is interpreted as outer periphery surface 31 of the narrow portion 35 is closer to inner FIG. 1, a reproduction of FIG. 6, of Maekawa et al. (U.S. PG. Pub. No. 2006/0226945 A1) below.


    PNG
    media_image1.png
    360
    465
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 8-13, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (JP 06-084664 A) in view of Maekawa et al. (U.S. PG. Pub. No. 2006/0226945 A1).
With respect to claim 8, Yoshikawa et al., hereinafter referred to as “Yoshikawa,” teaches an ignition coil [Drawing 1], comprising:
a center core 2;
a primary coil 12 wound around the center core;
a secondary coil 22 wound around the primary coil;
a side core 3, which is arranged around the secondary coil, and is coupled to the center core to form a closed magnetic path;
a case 30 configured to accommodate the center core, the primary coil, the secondary coil, and the side core; and
an insulating resin 9 filled in the case,
wherein the side core includes a wide portion 3cs [Drawing 11] having a first width (width of portion 3cs) and a narrow portion 3ch having a second width (width of portion 3ch) that is smaller than the first width,
wherein a part of the wide portion extends toward a first end 2b of the center core and a part of the narrow portion extends toward a second end 2c of the center core opposite to the first end; and
wherein the narrow portion is formed on a high-voltage side of the side core (paras. [0012]-[0013], [0017]-[0018], and [0026]). Yoshikawa does not expressly teach 

Best understood in view of 35 USC 112(b) rejection, Maekawa et al., hereinafter referred to as “Maekawa,” teaches an ignition coil (FIG. 1, a reproduction of FIG. 6, above), 
wherein a surface 31 of the narrow portion 35 facing the case 7 (see FIG. 1) is closer to a surface 32 of the side core 10 facing the secondary coil 3 (see FIG. 1) than a surface 33 of the wide portion 34 facing the case (para. [0028]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the narrow portion and the wide portion as taught by Maekawa to the ignition coil of Yoshikawa to reduce or suppress magnetic loss (paras. [0042]-[0043]).
With respect to claim 9, Yoshikawa teaches the ignition coil according to claim 8. Yoshikawa does not expressly teach the insulating resin is filled between a surface of the narrow portion, which is opposed to the case, and the case.
Maekawa teaches an ignition coil (FIG. 1 above, and see FIG. 1 of Maekawa for illustration), wherein the insulating resin 8 is filled between a surface the narrow portion, which is opposed to the case (para. [0021]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the resin between the narrow portion of the side core and the case as taught by Maekawa to the ignition coil of Yoshikawa to provide the required bonding between the core and the case.
With respect to claim 10, Yoshikawa in view of Maekawa teaches the ignition coil according to claim 8, wherein a surface (inner surface) of the side core, which is opposed to the secondary coil, and surfaces (both inner surfaces on the left and right of side core 3) on both sides of the side core, which are opposed to the secondary coil are coated with an elastomer material 4, and

With respect to claims 11-13, Yoshikawa in view of Maekawa teaches the ignition coil according to claims 8-10, respectively,
wherein the side core is formed of a plurality of laminated magnetic steel sheets, and
wherein the plurality of magnetic steel sheets are firmly fixed at the wide portion (Yoshikawa, para. [0012]). The process limitations “by caulking” does not carry weight in a claim drawn to structure. In re Thorpe, 277 USPQ 964 (Fed. Cir. 1985).
With respect to claim 28, Yoshikawa teaches an ignition coil [Drawing 1], comprising:
a center core 2;
a primary coil 12 wound around the center core;
a secondary coil 22 wound around the primary coil;
a side core 3, which is arranged around the secondary coil, and is coupled to the center core to form a closed magnetic path;
a case 30 configured to accommodate the center core, the primary coil, the secondary coil, and the side core; and
an insulating resin 9 filled in the case,
wherein the side core includes a wide portion 3cs having a first width (width of portion 3cs), and a narrow portion 3ch having a second width (width of portion 3ch) that is smaller than the first width,
wherein the narrow portion is formed on a high-voltage side of the side core (paras. [0012]-[0013], [0017]-[0018], and [0026]). Yoshikawa does not expressly teach
a surface of the wide portion facing the case is in direct contact with the insulating resin,  
wherein a surface of the narrow portion facing the case is closer to a surface of the side core facing the secondary coil than a surface of the wide portion facing the case even though it could have been interpreted as such.
Best understood in view of 35 USC 112(b) rejection, Maekawa an ignition coil (FIG. 1, a reproduction of FIG. 6, above), 
wherein a surface 33 of the wide portion 37 facing the case 7 (FIG. 1) is in direct contact with the insulating resin 8,  
wherein a surface 31 of the narrow portion 35 facing the case 7 (see FIG. 1) is closer to a surface 32 of the side core 10 facing the secondary coil 3 (see FIG. 1) than a surface 33 of the wide portion 34 facing the case (paras. [0021] and [0028]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the wide portion in direct contact with the insulation resin and the narrow portion and the wide portion structure as taught by Maekawa to the ignition coil of Yoshikawa provide the required bonding characteristics and or to reduce or suppress magnetic loss (paras. [0042]-[0043]).

11.	Claims 14-18, and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Maekawa, as applied to claims 8-11 above, and further in view of Murata et al. (U.S. Patent No. 2002/0007828 A1).
With respect to claims 14-17, Yoshikawa in view of Maekawa teaches the ignition coil according to claims 8-11, respectively. Yoshikawa in view of Maekawa does not expressly teach a sectional area of the narrow portion in a winding direction of the primary coil is 80% or more of a sectional area of the center core in a winding direction of the primary coil. 
Murata et al., hereinafter referred to as “Murata,” teaches an ignition coil (FIG. 1), 
wherein a sectional area of the narrow portion (narrow portion of core 1e) in a winding direction of the primary coil 2 is 80% or more of a sectional area of the center core 1b in a winding direction of the primary coil (para. [0047]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have 
With respect to claims 18-22, Yoshikawa in view of Maekawa teaches the ignition coil according to claims 8-11, and 14, respectively,
wherein the wide portion is divided into a plurality of wide portions (left and right 3cs from joint part 3a) (Yoshikawa, [para. [0026]). Yoshikawa in view of Maekawa does not expressly teach 
the plurality of divided wide portions are coupled to each other through intermediation of a magnet. 
Murata teaches an ignition coil (FIG. 1),
wherein the plurality of divided wide portions are coupled to each other through intermediation of a magnet 15 (Yoshikawa, para. [0047]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the intermediation magnet as taught by Murata to the ignition coil of Yoshikawa in view of Maekawa to provide the required magnetic path (para. [0047]). 
With respect to claims 23-27, Yoshikawa in view of Maekawa teaches the ignition coil according to claims 8-11, and 14 respectively, 
wherein the side core is divided into the narrow portion and the wide portion (Yoshikawa, para. [0026]). Yoshikawa in view of Maekawa does not expressly teach
the narrow portion and the wide portion are coupled to each other through intermediation of a plate-shaped magnet, and 
wherein the plate-shaped magnet is arranged to be inclined so that a surface thereof on a low-voltage side faces the case at a portion between the narrow portion and the wide portion. 
Murata teaches an ignition coil (FIG. 1),
wherein the narrow portion and the wide portion are coupled to each other through intermediation of a plate-shaped magnet 15, and 


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837